Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20         PageID.37    Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MARQUEETA DANIELS                             CIVIL ACTION NO. 6:20-cv-00783

VERSUS                                        JUDGE JUNEAU

HUSSEIN RIYADH SADEQ, ET AL.                  MAGISTRATE JUDGE HANNA

                     REPORT AND RECOMMENDATION

      Currently pending are three motions: the motion to dismiss for lack of

personal jurisdiction and the motion to dismiss for insufficient service of process,

which were filed on behalf of three of the four defendants, namely, Hussein Riyadh

Sadeq, Great Lakes Logistics and Transportation, LLC, and Amerisure Mutual

Insurance Company (erroneously referred to in the plaintiff’s complaint as

Amerisure Insurance Company), and the alternative motion to transfer the action

under 18 U.S.C. § 1404(a), which was brought by all four of the defendants, namely,

Hussein Riyadh Sadeq, Great Lakes Logistics and Transportation, LLC, Amerisure

Mutual Insurance Company, and Great West Casualty Company. (Rec. Doc. 10).

Only the motion to dismiss for lack of personal jurisdiction is opposed. The motions

were referred to the undersigned magistrate judge for review, report, and

recommendation in accordance with the provisions of 28 U.S.C. § 636 and the

standing orders of this Court. Considering the evidence, the law, and the arguments

of the parties, and for the reasons fully explained below, it is recommended that this
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20          PageID.38    Page 2 of 19




action should be transferred to the United States District Court for the Eastern

District of Michigan.

                                    Background

      The plaintiff, Marqueeta Daniels, contends that, on February 12, 2020, she

was inside the cab of her 2013 International Prostar truck, which was parked at a

Love’s Truck Stop in Simpson County, Kentucky, when defendant Hussein Riyadh

Sadeq, driving a tractor/trailer rig owned by his employer, defendant Great Lakes

Logistics and Transportation, LLC, backed his truck into hers. The plaintiff filed

suit in Louisiana state court, alleging that she was injured in the collision and that

her truck was damaged. She alleged that Mr. Sadeq was in the course and scope of

his employment at the time of the collision, that Great Lakes is vicariously liable for

his actions and omissions, and that defendants Amerisure Mutual Insurance

Company and Great West Casualty Company insured Great Lakes, Mr. Sadeq, or

both of them.

      Three of the defendants – Mr. Sadeq, Great Lakes, and Amerisure – removed

the action to this forum, with the consent of Great West, alleging that the court has

subject-matter jurisdiction because the parties are diverse in citizenship and the




                                          2
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                     PageID.39      Page 3 of 19




amount in controversy exceeds $75,000. The defendants then filed the instant

motions.1 (Rec. Doc. 10).

                                       Law and Analysis

Insufficient Service of Process.

       The defendants argued that Amerisure Mutual Insurance Company was not

properly served because the plaintiff’s petition erroneously referred to and requested

service on Amerisure Insurance Company rather than Amerisure Mutual Insurance

Company.        The defendants further argued that the plaintiff’s error mandates

dismissal of her claims against Amerisure Mutual Insurance Company. This Court

notes that the defendants did not set forth the applicable legal standard to be applied

when such a motion is considered by the court or indicate that the plaintiff failed to

correct the error after having been advised of the insurer’s actual identity.

       Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of an action

for insufficient service of process. When service of process is challenged, the party




1
        In the motion, the defendants stated that Great West was joining only the motion to transfer
but not the motion to dismiss for lack of personal jurisdiction or for insufficient service of process.
(Rec. Doc. 10 at 1). In the supporting memorandum, however, the defendants stated that “Great
Lakes Casualty Company solely is joining in the motion to transfer venue and not the motion to
dismiss.” (Rec. Doc. 10-1 at 1, n. 1). No entity called Great Lakes Casualty Company is involved
in this litigation. Therefore, this Court assumes that this was a typographical error and that the
defendants meant to refer to Great West Casualty Company. While recognizing that Great West
joins in only the motion to transfer, this Court will use the shortcut term “the defendants” to refer
to the proponents of each motion because it would simply be too cumbersome to repeatedly make
the distinction throughout this report and recommendation.

                                                  3
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                  PageID.40     Page 4 of 19




responsible for effecting service must bear the burden of establishing its validity.2

Federal Rule of Civil Procedure 4 governs service of process generally, and Rule

4(m) provides:

         If a defendant is not served within 90 days after the complaint is filed,
         the court. . . must dismiss the action without prejudice against that
         defendant or order that service be made within a specified time. But if
         the plaintiff shows good cause for the failure, the court must extend the
         time for service.

The burden is on the plaintiff to show good cause as to why service was not effected

timely,3 and the plaintiff must demonstrate at least excusable neglect rather than

simple inadvertence, a mistake by counsel, or ignorance of the applicable rules.4

Nonetheless, a court has discretion under Rule 4(m) to extend the time for service

even in the absence of good cause.5

         Obviously, Amerisure Mutual Insurance Company received actual notice of

this lawsuit and has appeared herein for certain purposes. The similarity between

the name used by the plaintiff in her petition and the name of the entity that actually

issued the relevant insurance policy is such that the plaintiff could easily have


2
         Aetna Bus. Credit, Inc. v. Universal Décor & Interior Design, 635 F.2d 434, 435 (5th Cir.
1981).
3
         McGinnis v. Shalala, 2 F.3d 548, 550 (5th Cir. 1993).
4
        Gartin v. Par Pharm. Cos. Inc., 289 Fed. App’x 688, 692 (5th Cir. 2008) (quoting Lambert
v. United States, 44 F.3d 296, 299 (5th Cir. 1995)).
5
       Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th Cir. 2013); Millan v. USAA General
Indem. Co., 546 F.3d 321, 325 (5th Cir. 2008); Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996).

                                                 4
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20               PageID.41   Page 5 of 19




mistaken one for the other. This is the type of situation that should have been

addressed in a courteous telephone call to the plaintiff’s counsel rather than in a

written motion that required the expenditure of judicial resources. This Court

admonishes the defendants’ counsel to consider, in the future, whether the filing of

such a motion is actually necessary or is nothing more than a needless waste of the

court’s time. This Court also notes that the plaintiff did not oppose this motion in

its briefing. Nevertheless, this Court will recommend that, in the exercise of the

court’s discretion, the plaintiff be afforded an additional thirty days in which to

properly serve – or request a waiver of service from – Amerisure Mutual Insurance

Company.

Personal jurisdiction.

      “Federal courts are courts of limited jurisdiction.”6 In order to resolve a case

on the merits, a federal court must have both authority over the type of claim

presented in the suit (subject-matter jurisdiction) and authority over the parties

(personal jurisdiction).7 In this case, personal jurisdiction is at issue. Personal

jurisdiction is an individual right that may be waived by a party’s making a general




6
      Veldhoen v. U.S. Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994).
7
      Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999).

                                             5
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                 PageID.42   Page 6 of 19




appearance in the district court.8 Here, the defendants argued that the court lacks

personal jurisdiction over two of the defendants, Mr. Sadeq and Great Lakes.

       Federal Rule of Civil Procedure 12(b)(2) allows a defendant to assert a

personal jurisdiction defense. Whether personal jurisdiction can be exercised over

a nonresident defendant is a question of law.9 “Personal jurisdiction is an essential

element of the jurisdiction of a district court, without which it is powerless to proceed

to an adjudication.”10 When, as in this case, a nonresident defendant challenges

personal jurisdiction, the party invoking the power of the court bears the burden of

proving that jurisdiction exists.11         This creates an unusual scenario since the

defendants in this case invoked the court’s authority by removing the action then

challenged the court’s authority over two of them.

       When the defendant's motion is decided without an evidentiary hearing, the

opposing party is required to present facts sufficient to constitute a prima facie case

of personal jurisdiction to satisfy the burden.12 A prima facie showing of personal


8
        Greenwich Insurance Co. v. Capsco Industries, Inc., 934 F.3d 419, 422 (5th Cir. 2019)
(citing Patin v. Thoroughbred Power Boats, Inc., 294 F.3d 640, 655 n. 20 (5th Cir. 2002)).
9
       Bullion v. Gillespie, 895 F.2d 213, 216 (5th Cir. 1990).
10
       Guidry v. U.S. Tobacco Co., 188 F.3d 619, 623 n. 2 (5th Cir. 1999).
11
      Luv N' care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006) (citing Wyatt v.
Kaplan, 686 F.2d 276, 280 (5th Cir. 1982)); Bullion v. Gillespie, 895 F.2d at 216-17.
12
       Central Freight Lines Inc. v. APA Transport Corp., 322 F.3d 376, 380 (5th Cir. 2003);
Alpine View Co. v. Atlas Copco A.B., 205 F.3d 208, 215 (5th Cir. 2000).

                                                6
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                PageID.43      Page 7 of 19




jurisdiction may be established by the pleadings, depositions, affidavits, or exhibits

of record.13 The court must accept the nonmoving party's uncontroverted allegations

as true and resolve any factual conflicts in its favor.14 But the court is not required

to credit conclusory allegations, even if left uncontroverted.15 If the court holds an

evidentiary hearing, however, personal jurisdiction must be established by a

preponderance of the admissible evidence.16 Here, no evidentiary hearing was held.

       In determining whether personal jurisdiction is proper, a district court sitting

in diversity, as in this case, applies the law of the forum state.17 Under the Louisiana

Long-Arm Statute, a court may exercise personal jurisdiction over any nonresident

so long as the basis for such jurisdiction is consistent with the United States

Constitution.18 Consequently, the limits of the Louisiana Long-Arm Statue are




13
       Guidry v. U.S. Tobacco Co., 188 F.3d at 625.
14
        Central Freight Lines Inc. v. APA Transport Corp., 322 F.3d at 380; Stripling v. Jordan
Production Co., 234 F.3d 863, 869 (5th Cir. 2000); Alpine View Co. v. Atlas Copco A.B., 205 F.3d
at 215; Guidry v. U.S. Tobacco Co., 188 F.3d at 625.
15
       Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir. 2001);
Felch v. Transportes Lar-Mex SA DE CV, 92 F.3d 320, 326 n. 16 (5th Cir. 1996).
16
        In re Chinese Manufactured Drywall Prods. Liab. Lit., 742 F.3d 576, 585 (5th Cir. 2014)
(citing Walk Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 241-42 (5th Cir.
2008)).
17
       Companion Property and Cas. Ins. Co. v. Palermo, 723 F.3d 557, 559 (5th Cir. 2013); Paz
v. Brush Engineered Materials, Inc., 445 F.3d 809, 812 (5th Cir. 2006).
18
       La. R.S. 13:3201(B).

                                               7
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                    PageID.44       Page 8 of 19




coextensive with the limits of constitutional due process.19 Therefore, this Court

need only determine whether subjecting the defendants to suit in Louisiana would

be consistent with the Due Process Clause of the Fourteenth Amendment.20 The

exercise of personal jurisdiction over a nonresident defendant satisfies due process

when:       (1) the defendant has purposefully availed itself of the benefits and

protections of the forum state by establishing minimum contacts with that state, and

(2) the exercise of jurisdiction does not offend traditional notions of fair play and

substantial justice.21 In other words, due process is satisfied when the defendant's

connection with Louisiana is such that the defendant should reasonably anticipate

being haled into court in Louisiana.22 Personal jurisdiction must be assessed with

regard to each defendant,23 and there are two types of personal jurisdiction: general

personal jurisdiction and specific personal jurisdiction.



19
        Alonso v. Line, No. 02-2644 (La. 05/20/03), 846 So.2d 745, 750, cert. denied, 540 U.S. 967
(2003); Petroleum Helicopters, Inc. v. Avco Corp., 513 So.2d 1188, 1192 (La. 1987). Texas's
long-arm statute is also coextensive with the federal constitutional limits of due process. Stroman
Realty, Inc. v. Wercinski, 513 F.3d 476, 482 (5th Cir.), cert. denied, 555 U.S. 816 (2008). Therefore,
Fifth Circuit cases regarding personal jurisdiction under that statute are equally applicable.
20
      Dickson Marine Inc. v. Panalpina, Inc., 179 F.3d 331, 336 (5th Cir. 1999). See, also, e.g.,
Walk Haydel & Associates, Inc. v. Coastal Power Production Co., 517 F.3d at 242-43.
21
       Paz v. Brush Engineered Materials, Inc., 445 F.3d at 813; Latshaw v. Johnston, 167 F.3d
208, 211 (5th Cir. 1999).
22
          Latshaw v. Johnston, 167 F.3d at 211.
23
      See General Retail Servs., Inc. v. Wireless Toyz Franchise, LLC, 255 Fed. App'x 775, 793
     th
(5 Cir. 2007) (citing Rush v. Savchuk, 444 U.S. 320, 332 (1980)).

                                                  8
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                PageID.45      Page 9 of 19




General Personal Jurisdiction

       General personal jurisdiction exists when a defendant’s affiliations with the

forum state are so continuous and systematic as to render the defendant essentially

at home there24 even if the cause of action did not arise from or relate to the

defendant’s purposeful contacts with the forum.25 For a natural person, general

personal jurisdiction exists in the state of his or her domicile.26 The equivalent place

for corporations are the states in which they were incorporated, have their principal

places of business, and are considered to be at home.27 Limited liability companies

are also subject to the “at home” test.28

       In this case, the plaintiff's allegations fail to demonstrate the type of

continuous and systematic contacts that would render any of the defendants “at

home” in Louisiana. Mr. Sadeq resides in and is domiciled in Michigan.29 Great




24
      Monkton Ins. Services, Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014); Daimler AG v.
Bauman, 571 U.S. 117, 137 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,
564 U.S. 915, 924 (2011)).
25
       Freudensprung v. Offshore Technical Services, Inc., 379 F.3d 327, 343 (5th Cir. 2004).
26
      Frank v. PNK (Lake Charles) L.L.C., 947 F.3d 331, 337 (5th Cir. 2020) (citing Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. at 924).
27
       Monkton Ins. Services, Ltd. v. Ritter, 768 F.3d at 432; Daimler AG v. Bauman, 571 U.S. at
133-39.
28
       See, e.g., Frank v. PNK (Lake Charles) L.L.C., 947 F.3d at 327-38.
29
       Rec. Doc. 1 at 4; Rec. Doc. 10-3 at 1.

                                                9
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                PageID.46     Page 10 of 19




Lakes is also a Michigan citizen.30 Therefore, the court does not appear to have

general personal jurisdiction over these defendants.

       In exceptional cases, however, a corporate defendant's operations in another

forum may be so substantial and of such a nature as to render the corporation at home

in that state.31 “The ‘minimum contacts’ inquiry is fact intensive and no one element

is decisive; rather the touchstone is whether the defendant’s conduct shows that it

‘reasonably anticipates being haled into court’”32 in the forum state. Random,

fortuitous, or attenuated contacts are insufficient.33 In fact, it is “incredibly difficult”

to establish general jurisdiction for a corporation in a forum other than the place of

incorporation or principal place of business.34

       The plaintiff made no argument suggesting that Mr. Sadeq is amenable to suit

in Louisiana. The plaintiff did argue, however, that Great Lakes purposely did

business in Louisiana to an extent that it should be held accountable in a Louisiana




30
       Rec. Doc. 25-1 at 11-12.
31
        BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558 (2017) (citing Daimler AG v. Bauman, 571
U.S. at 139 n. 19).
32
       McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009) (quoting Luv N' care, Ltd. v. Insta-
Mix, Inc., 438 F.3d at 470).
33
       Carmona v. Leo Ship Management, Incorporated, 924 F.3d 190, 194 (5th Cir. 2019)
(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).
34
        Frank v. PNK (Lake Charles) L.L.C., 947 F.3d at 336 (citing Monkton Ins. Servs., Ltd. v.
Ritter, 768 F.3d at 432).

                                              10
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                  PageID.47      Page 11 of 19




courtroom. The plaintiff presented evidence that Great Lakes made five deliveries

to Louisiana within the past five years, one in 2018 and the rest in 2019,35 and

derived five percent of its income over an undisclosed time period from deliveries

into the state of Louisiana.36 No evidence was presented to show that any of those

deliveries were made by Mr. Sadeq driving a Great Lakes truck. The evidence also

showed that Great Lakes has never previously been a party to a lawsuit in

Louisiana,37 has not made any advertisements directed to the citizens of Louisiana,38

does not have a terminal or facility in Louisiana,39 does not own any property in

Louisiana,40 and does not employ any Louisiana residents.41 Occasional contacts

with a state that create only an attenuated affiliation with the forum are not sufficient

to establish personal jurisdiction.42 This Court finds that the five deliveries made by

Great Lakes to locations in Louisiana over a five year period, standing alone, are too



35
       Rec. Doc. 25-1 at 2. The exhibit actually lists six deliveries, but two of them, on different
dates but to the same location, were both designated as number four.
36
       Rec. Doc. 25-1 at 3.
37
       Rec. Doc. 25-1 at 1.
38
       Rec. Doc. 25-1 at 3.
39
       Rec. Doc. 25-1 at 3.
40
       Rec. Doc. 25-1 at 6.
41
       Rec. Doc. 25-1 at 3.
42
       Burger King Corp. v. Rudzewicz, 471 U.S. at 475 n. 18.

                                                11
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20               PageID.48      Page 12 of 19




sporadic and attenuated to support personal jurisdiction over Great Lakes by a

Louisiana court.

Specific Personal Jurisdiction

       Specific personal jurisdiction exists when a nonresident defendant has

purposefully directed its activities at the forum state and the litigation results from

alleged injuries that arose out of or related to those activities.43 Thus, specific

personal jurisdiction requires a claim-specific inquiry.44 The suit must arise out of

or relate to the defendant's contacts with the forum.45 “In other words, there must be

‘an affiliation between the forum and the underlying controversy, principally, [an]

activity or an occurrence that takes place in the forum State and is therefore subject

to the State's regulation.’”46

       Deciding whether specific jurisdiction exists requires three steps. First, the

court must determine whether the defendant has sufficient minimum contacts with

the forum state or, in other words, whether the defendant has purposefully directed



43
      Walk Haydel & Associates, Inc. v. Coastal Power Production Co., 517 F.3d at 243 (citing
Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d at 868).
44
       Trois v. Apple Tree Auction Center, Incorporated, 882 F.3d 485, 489 (5th Cir. 2018)
(quoting McFadin v. Gerber, 587 F.3d at 759).
45
       Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County, ___ U.S.
___, 137 S.Ct. 1773, 1780 (2017).
46
       Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County, 137 S.Ct.
at 1773 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. at 919).

                                              12
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                PageID.49      Page 13 of 19




its activities toward the forum state or purposefully availed itself of the privileges of

conducting activities there.47 This Court has already determined that there is no

evidence that Mr. Sadeq had any contacts with Louisiana and that the evidence

presented shows that Great Lakes’s contacts with Louisiana were minimal.

       Second, the court must determine whether the plaintiff's cause of action arose

out of or resulted from the defendant's contacts with the forum,48 properly focusing

on the “relationship among the defendant, the forum, and the litigation.”49 This is a

claim-specific inquiry, as “the Due Process Clause prohibits the exercise of [specific

personal] jurisdiction over any claim that does not arise out of or result from the

defendant's forum contacts.”50 A single, substantial act directed toward the forum

can support specific jurisdiction,51 and, in most cases, a defendant's commission of

a tort while physically present in the state will readily confer specific jurisdiction.52

In this case, however, the incident underlying this lawsuit is a motor vehicle accident


47
      Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006) (citing Nuovo
Pignone, Spa v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)).
48
     Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d at 271 (citing Nuovo Pignone, Spa v.
STORMAN ASIA M/V, 310 F.3d at 378).
49
       Stroman Realty, Inc. v. Wercinski, 513 F.3d 476, 487 (5th Cir. 2008) (quoting Calder v.
Jones, 465 U.S. 783, 788 (1984) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)).
50
       Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d at 275.
51
        ASARCO, Inc. v. Glenara, Ltd., 912 F.2d 784, 786 (5th Cir. 1990); Dalton v. R & W Marine,
Inc., 897 F.2d 1359, 1361 (5th Cir. 1990); Burger King Corp. v. Rudzewicz, 471 U.S. at 475 n. 18.
52
       Carmona v. Leo Ship Management, Inc., 924 F.3d at 194.

                                               13
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20               PageID.50   Page 14 of 19




that occurred in Kentucky. Any alleged tortious activity occurred there – not in

Louisiana. The only connection between the incident and the state of Louisiana is

the plaintiff’s domicile, which is immaterial to the personal jurisdiction inquiry.53

Because the incident did not arise out of any contact that Mr. Sadeq or Great Lakes

might have had with the state of Louisiana, the court lacks specific personal

jurisdiction over those defendants.

      Finally, if the nonmoving party satisfies the first two prongs, the burden shifts

to the defendant to defeat jurisdiction by showing that the forum state's exercise of

jurisdiction would be unfair or unreasonable.54 Since neither of the first two prongs

of the analysis were satisfied in this case, it is unnecessary to proceed to the third.

Mr. Sadeq’s and Great Lakes’s contacts with Louisiana are insufficient to establish

specific personal jurisdiction in this forum.

The Motion to Transfer

      Having decided that the court does not have personal jurisdiction over Mr.

Sadeq or Great Lakes, this Court must now decide whether the plaintiff’s claims

against Mr. Sadeq and Great Lakes should be dismissed or whether the case should

be transferred to another forum. The defendants argued that this lawsuit could have

been brought in either the Western District of Kentucky, where the incident


53
      Carmona v. Leo Ship Management, Incorporated, 924 F.3d at 194.
54
      Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d at 271.

                                              14
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                  PageID.51     Page 15 of 19




underlying the lawsuit occurred, or in the Eastern District of Michigan,55 where

“almost all Defendants and any witnesses on their behalf are citizens with their

principal places of business.”56 The motion was brought under 28 U.S.C. § 1404(a),

and in a conclusory fashion, the defendants stated that private interest and public

interest factors are relevant and further stated that “those factors weigh in favor of

changing venue.”57 But the defendants did not identify the relevant factors or

explain why the factors should be applied in this case, and the plaintiff did not

address this issue at all in her briefing. In their reply brief, the defendants also failed

to address this issue. Therefore, the parties’ briefing provided this Court with no

guidance on how to resolve the motion.

       Similarly, the parties did not address whether the suit should be transferred

under 28 U.S.C. § 1406(a). It is well-settled in the Fifth Circuit that Section 1406(a)

allows a court lacking personal jurisdiction over the defendant to transfer a case to



55
        The defendants’ motion (Rec. Doc. 10) argued that the case should be transferred to the
Eastern District of Michigan while the supporting memorandum stated twice that the case should
be transferred to the Eastern District of Michigan (Rec. Doc. 10-1 at 2, 7) but stated three other
times that the case should be transferred to the Western District of Michigan (Rec. Doc. 10-1 at 6-
7). Perhaps this was an inadvertent proofreading error. However, these inconsistent references to
the proposed transferee court demonstrated a lack of attention to detail that wasted this Court’s
time by requiring this Court to research whether the Eastern District of Michigan or the Western
District of Michigan was a proper venue for this lawsuit. The defendants’ counsel is reminded of
his obligation under Fed. R. Civ. P. 11 and L.R. 11.1.
56
       Rec. Doc. 10-1 at 7.
57
       Rec. Doc. 10-1 at 7.

                                               15
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20                  PageID.52    Page 16 of 19




any district or division in which the case could have been brought originally.58 A

district court has broad discretion to determine whether to dismiss or transfer a case

in the interest of justice under Section 1406(a),59 and a district court may raise the

issue of venue sua sponte.60 Here, the defendants suggested a transfer to either

Kentucky or Michigan and the plaintiff articulated no opposition to such a transfer.

       This Court sua sponte recognizes that the Western District of Louisiana is not

a proper venue for this action, since no defendant resides in the district, no

substantial part of the events giving rise to the action occurred there, and three of the

defendants – Mr. Sadeq, Great Lakes, and Amerisure – are subject to personal

jurisdiction in Michigan, their home state.61 This Court further finds that it would

be in the interest of justice to transfer this matter to the Eastern District of Michigan.

Although the defendants suggested that the Western District of Michigan would be

an appropriate court, Great Lakes’s principal place of business is in Wayne County,




58
       See, e.g., Herman v. Cataphora, Inc., 730 F.3d 460, 466 (5th Cir. 2013); Bentz v. Recile,
778 F.2d 1026, 1027 (5th Cir. 1985); Koehring Co. v. Hyde Const. Co., 324 F.2d 295, 298 (5th Cir.
1963).
59
       Caldwell v. Palmetto State Sav. Bank of South Carolina, 811 F.2d 916, 919 (5th Cir. 1987).
60
       Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir. 1989).
61
       18 U.S.C. § 1391.

                                               16
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20               PageID.53    Page 17 of 19




Michigan62 and Mr. Sadeq resides in Wayne County, Michigan.63 The county seat

of Wayne County is Detroit.64 There is a Detroit Division of the United States

District Court for the Eastern District of Michigan.65 The suit could have been

brought in that district originally, and this forum has no personal jurisdiction over

two of the defendants. Because Mr. Sadeq and Great Lakes are both “at home” in

the Eastern District of Michigan, that court has personal jurisdiction over them. It

is likely that much of the evidence and many of the witnesses who will testify at trial

are located in that district. The plaintiff has offered no compelling evidence as to

why this matter should not be transferred to a court of proper venue. Therefore, this

Court will recommend that this action should be transferred to the United States

District Court for the Eastern District of Michigan.

                                         Conclusion

       Having found that this lawsuit was not filed in a court of proper venue, and

having further found that the court lacks personal jurisdiction over two of the




62
       Rec. Doc. 25-1 at 11.
63
       Rec. Doc. 10-3 at 1.
64
         Wayne County, Michigan, http://www.en.wikipedia.org/wiki/Wayne_County,_Michigan
(last visited Sept. 2, 2020).
65
        Eastern   District     of     Michigan        United      States   District   Court,
http://www.mied.uscourts.gov/index.cfm (last visited Sept. 2, 2020).

                                              17
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20         PageID.54    Page 18 of 19




defendants, namely, Hussein Riyadh Sadeq and Great Lakes Logistics and

Transportation, LLC, this Court recommends:

      (a) that the defendants’ motion to dismiss the plaintiff’s claim against

Amerisure Mutual Insurance Company for insufficient service should be denied, and

the plaintiff should be afforded an additional thirty days in which to serve or request

a waiver of service from Amerisure Mutual Insurance Company;

      (b) that the defendants’ motion to dismiss the plaintiff’s claims against

Hussein Riyadh Sadeq and Great Lakes Logistics and Transportation, LLC for lack

of personal jurisdiction should be denied; and

      (c) that the defendants’ motion to transfer venue should be granted, and this

lawsuit should be transferred to the Eastern District of Michigan for further

proceedings.

      Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

parties aggrieved by this recommendation have fourteen days from service of this

report and recommendation to file specific, written objections with the Clerk of

Court. A party may respond to another party’s objections within fourteen days after

being served with of a copy of any objections or responses to the district judge at the

time of filing.

      Failure to file written objections to the proposed factual findings and/or the

proposed legal conclusions reflected in the report and recommendation within

                                          18
Case 2:20-cv-12671-GCS-DRG ECF No. 3 filed 09/30/20               PageID.55      Page 19 of 19




fourteen days following the date of its service, or within the time frame authorized

by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual

findings or the legal conclusions accepted by the district court, except upon grounds

of plain error.66

       Signed at Lafayette, Louisiana, this 9th day of September 2020.



                                            ____________________________________
                                            PATRICK J. HANNA
                                            UNITED STATES MAGISTRATE JUDGE




66
        See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).

                                              19
